UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4746



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JIMMIE ALLEN JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CR-95-20)


Submitted:   February 24, 2000             Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David W. Frame, Clarksburg, West Virginia, for Appellant. Melvin
W. Kahle, Jr., United States Attorney, Thomas O. Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmie Allen Jones appeals the judgment order of the district

court sentencing him to three-years’ imprisonment based on Jones’

violation of his supervised release terms.   Jones claims that the

court relied on improper hearsay evidence and that its findings

were not supported by a preponderance of the evidence.   Our inde-

pendent review of the record reveals no error.     Accordingly, we

affirm the judgment order of the district court.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2